963 F.2d 376
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ali Akbar MUHAMMAD, also known as Lee E. Franklin, Appellant,v.Bill CLINTON, Governor of Arkansas;  A.L. Lockhart, ArkansasDepartment of Correction;  Marvin Evans, Warden,Maximum Security Unit, ArkansasDepartment of Correction, Appellees.
No. 92-1197.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 14, 1992.Filed:  May 28, 1992.

Before Bowman, Magill, and Beam, Circuit Judges.
PER CURIAM.


1
Ali Akbar Muhammad, an Arkansas inmate also known as Lee Edward Franklin, appeals from the judgment for defendants entered following a hearing before the magistrate judge1 in this 42 U.S.C. § 1983 action.  Muhammad argues on appeal that the factual findings made by the magistrate judge are clearly erroneous.


2
This court previously denied Muhammad's request for preparation of the entire transcript at government expense.


3
Without the transcript, we are precluded from conducting any meaningful review of the findings at issue.   See Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).  We have carefully reviewed the record before us, and we have identified no errors of law.


4
Accordingly, we affirm.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, who presided with consent of the parties under 28 U.S.C. § 636(c)